Citation Nr: 0836461	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-27 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder, from September 
27, 2005 through August 19, 2007.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder, since August 20, 
2007.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1964 to May 
1965 and from May 1966 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The RO's March 2006 rating decision granted service 
connection at a 30 percent initial evaluation for post-
traumatic stress disorder (PTSD), effective from September 
27, 2005.  The veteran subsequently appealed this decision 
seeking a higher disability evaluation.  

In March 2008, the RO issued a rating decision which granted 
an increased evaluation of 50 percent for the veteran's PTSD, 
effective from August 20, 2007.  The veteran continues to 
seek a higher initial disability rating in this matter.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

In this decision, the Board shall address the initial 
disability evaluation to be assigned to the veteran's PTSD 
based upon the "staged ratings" (different percentage ratings 
for different periods of time), which the RO has assigned in 
this case.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Specifically, the RO has assigned the veteran's PTSD a 30 
percent initial disability rating from September 27, 2005 
through August 19, 2007; and a 50 percent disability rating, 
since August 20, 2007.




FINDINGS OF FACT
  
1.  Since the initial grant of service connection, the 
veteran's PTSD has been manifested by intrusive thoughts, 
anger, nightmares, difficulty sleeping, decreased libido, 
poor concentration, hypervigilance, exaggerated startle 
response, and feelings of worthlessness, helplessness and 
anhedonia.  Objectively, the veteran has been appropriately 
dressed with good grooming and hygiene; fully oriented; 
cooperative; and able to maintain good eye contact.  He has 
exhibited a depressed and anxious mood; blunted and nervous 
affect; logical thoughts; occasional suicidal and homicidal 
ideations, without plan or intent; no hallucinations or 
delusions; memory grossly intact; low-average intellectual 
functioning; and adequate judgment and insight.

2.  The objective evidence does not show that veteran's PTSD 
is manifested by obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, the criteria 
for an initial evaluation of 50 percent, and no more, for 
PTSD, from September 27, 2005 through August 19, 2007, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

2.  The criteria for an initial evaluation in excess of 50 
percent for PTSD, since August 20, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim for entitlement to an increased initial 
evaluation for his service-connected PTSD arises from his 
disagreement with the initial evaluation assigned following 
the grant of service connection.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder all of the veteran's service medical records, as well 
as his identified VA and private medical treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the 
veteran has been provided multiple VA examinations to 
ascertain the severity of his service-connected PTSD.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Thus, the Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Although the regulations do not give past medical 
reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Powell v. West, 13 Vet. 
App. 31, 34 (1999).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

In September 2005, the veteran filed his present claim 
seeking service connection for PTSD.

A treatment report, dated in October 2005, noted the 
veteran's complaints of anger, nightmares and difficulty 
sleeping.  He also reported having thoughts of shooting other 
people.  A treatment report, dated in December 2005, noted 
his complaints of social isolation.  Objective examination 
revealed that he was appropriately dressed with good grooming 
and hygiene.  He was cooperative and maintained good eye 
contact.  His mood was depressed and anxious, his affect 
blunted, and he exhibited signs of startle response.  His 
thoughts were logical, and he did not have any suicidal 
ideations, homicidal ideations, hallucinations or delusions.  
He was fully oriented, his memory was grossly intact, and his 
insight and judgment were deemed adequate.  The report 
concluded with a diagnosis of PTSD, and listed a GAF score of 
40.  

In January 2006, a VA examination for PTSD was conducted.  
The report of this examination noted the veteran's complaints 
of intrusive memories of combat, nightmares, difficulty 
sleeping, social isolation, hypervigilance, and difficulty 
concentrating.  The report noted that he has been unable to 
work since 1986 due to a post service back injury.  Prior to 
his back injury, he reportedly functioned well at work.  The 
report noted that the veteran has lived with a woman for the 
past 30 years, but was otherwise socially isolated.  Mental 
status examination revealed him to be alert, oriented and 
cooperative.  Although initially composed, the veteran became 
tearful and distraught as he described his combat and current 
suffering.  The report noted that he suffers from depression 
and that his thoughts were clear and goal oriented, except 
when interrupted by his emotional distress.  There was no 
evidence of delusions or hallucinations.  His cognitive 
abilities were grossly intact and, there were vague suicidal 
and homicidal ideations, although no current suicidal plan or 
intent.  The report concluded with diagnoses of PTSD, chronic 
and severe, and major depression.  It also listed a GAF score 
of 42.
.
A treatment report, dated in June 2006, noted findings of 
significant depression, manifested by sadness, tearfulness, 
isolation, anger, decreased appetite with weight loss, severe 
sleep disturbance, decreased libido, impaired attention and 
concentration, poor memory, feelings of worthlessness and 
helplessness and anhedonia.  He denied any suicidal or 
homicidal ideations.  The report concluded with a diagnosis 
of PTSD, and listed a GAF score of 45.  A treatment report, 
dated in September 2006, noted that the veteran was 
appropriately dressed with good grooming and hygiene.  The 
report further noted that he was cooperative and maintained 
good eye contact.  His mood was depressed, affect congruent, 
and form of thought was logical.  His content of thought was 
free of suicidal or homicidal ideations, hallucinations or 
delusions.  He was fully oriented, his memory grossly intact, 
and his insight and judgment were adequate.  The report 
concluded with diagnoses of PTSD; depression, not otherwise 
specified; and alcohol dependence, slightly reduced.  The 
report also listed a GAF score of 45.  

A treatment report, dated in January 2007, noted that the 
veteran's symptoms had shown significant improvement since an 
increase in his Prozac.  His nightmares have diminished in 
frequency and intensity, his anger and anxiousness had 
decreased, he was less isolative and less depressed overall.  
He denied any suicidal ideation or intent.  He also reported 
sleeping better.  The report concluded with diagnoses of PTSD 
and depression, not otherwise specified, and listed a GAF 
scoring range of 45-50.  

A treatment report, dated in May 2007, noted that the veteran 
continues to have little contact with people other than his 
significant other and one friend.  He reported symptoms of 
hyperarousal and difficulty coping.  Objective examination 
revealed that he was appropriately dressed with good grooming 
and hygiene.  He was cooperative and maintained good eye 
contact.  His mood was depressed and angry, and his affect 
was congruent.  His thoughts were logical, and he did not 
have any suicidal or homicidal ideations, hallucinations or 
delusions.  He was fully oriented, his memory grossly intact, 
and insight and judgment were adequate.  The report concluded 
with an assessment of PTSD, chronic, and depression, not 
otherwise specified.  The report listed a GAF score of 45.  
Similar findings were noted on a treatment report, dated in 
August 2007, which listed a GAF score of 50.

A second VA examination for PTSD was conducted in January 
2008.  The VA examiner noted that the veteran's claims folder 
had been reviewed.  The veteran reported current problems 
with depression, suicidal thoughts, poor concentration, 
anger, social isolation, intrusive thoughts, nightmares, poor 
sleep, nervousness, low self esteem, panic and an inability 
to relax.  The veteran indicated that he lives with his 
girlfriend, and that he only has one friend who visits once 
every two months.  Objective findings revealed him to be open 
and cooperative, with good eye contact, and speech that was 
clear with a fair ability to express himself.  His affect was 
nervous, and his overall mood seemed anxious.  His 
orientation was appropriate, and his thinking was spontaneous 
and logical.  His thought content was preoccupied with events 
that occurred in Vietnam, distrust of others, and suicidal 
ideations without intent.  Relationships with others seemed 
poor with a low frequency of contact and a preference for 
being alone.  His self-esteem was low, concentration limited, 
but his reasoning skills indicate that capacity for abstract 
thinking.  Intellectual functioning was in the low average 
range, judgment poor.  The report concluded with a diagnosis 
of PTSD, and listed a GAF of 40 due to social intolerance, 
unstable mood, and pessimism. The VA examiner noted that the 
current intensity of the veteran's condition was severe with 
impaired social relationships, occupational functioning, 
judgment, mood, range of activities and abilities to do some 
daily living tasks.  The examiner noted that the veteran's 
condition was manifested by intrusive memories, nightmares, 
diminished interest in normal activities, detachment from 
others, restricted affect, sleep disturbance, anger 
outbursts, concentration problems, hypervigilance and 
exaggerated startle response.  

A treatment report, dated in February 2008, noted that the 
veteran was appropriately dressed with good grooming and 
hygiene.  He was cooperative and maintained good eye contact.  
His mood was depressed and angry, and his affect was 
congruent.  His thoughts were logical, and he did not have 
any suicidal ideations, homicidal ideations, hallucinations 
or delusions.  He was fully oriented, his memory grossly 
intact, and insight and judgment were adequate.  The report 
concluded with diagnoses of PTSD, chronic; depression, not 
otherwise specified; and alcohol dependence, early remission 
by report.  The report also listed a GAF score of 49.  
Similar objective findings were noted in a treatment report, 
dated in April 2008.  The April 2009 treatment report 
concluded with a GAF score of 50.  

The RO, through its March 2006 and March 2008 rating 
decisions, have assigned the veteran's PTSD a staged initial 
disability evaluation consisting of 30 percent, from 
September 27, 2005 through August 19, 2007, and 50 percent, 
since August 20, 2007.

The Schedule establishes a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent 
when it is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 
percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent evaluation is warranted 
where there is objective evidence demonstrating occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to suicidal ideation; obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.  

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 
(1995).  For example, a GAF score of 61-70 reflects some mild 
symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, 
such as occasional truancy, or theft within the household, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A GAF score of 51-60 
indicates moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., having few friends or having conflicts with peers or 
co-workers).  A GAF score of 41-50 is assigned where there 
are, "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  A GAF score of 31 
to 40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  DSM-IV at 46-
47.

From September 27, 2005 through August 19, 2007, the RO 
assigned the veteran's service-connected PTSD a 30 percent 
initial disability rating.  Since August 20, 2007, the RO 
assigned a 50 percent initial disability rating for this 
condition.

After reviewing the veteran's claims folder, and resolving 
all doubt in favor of the veteran, the Board finds that an 
increased initial rating of 50 percent, but no higher, is 
warranted for the veteran's service-connected PTSD from 
September 27, 2005 to August 19, 2007.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  In making this determination, 
the Board notes that the severity of the veteran's PTSD has 
been essentially stable since the initial grant of service 
connection, effective September 27, 2005.  Moreover, as noted 
above, the Board finds that the veteran's PTSD is most 
appropriately rated as 50 percent disabling since the initial 
grant of service connection.

At no point since the initial grant of service connection, 
effective September 27, 2005, has the veteran's PTSD been 
entitled to an increased initial rating in excess of 50 
percent.

Since the initial grant of service connection, the veteran's 
GAF scores ranged from 40 to 50.  Although GAF scores are 
important in evaluating mental disorders, the Board must 
consider all the pertinent evidence of record and set forth a 
decision based on the totality of the evidence in accordance 
with all applicable legal criteria.  See Carpenter, 8 Vet. 
App. at 242.  Accordingly, an examiner's classification of 
the level of psychiatric impairment, by word or by a GAF 
score, is to be considered but is not determinative of the 
percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  Id.; see also 
38 C.F.R. § 4.126 (2007); VAOPGCPREC 10-95, 60 Fed. Reg. 
43186 (1995).  

Since the grant of service connection, the veteran's PTSD has 
been manifested by intrusive thoughts, anger, social 
isolation, nightmares, difficulty sleeping, hypervigilance, 
decreased libido, poor concentration, and feelings of 
worthlessness, helplessness and anhedonia.  Objectively, the 
veteran has been shown to be appropriately dressed with good 
grooming and hygiene; fully oriented; cooperative; and able 
to maintain good eye contact.  He has exhibited a depressed 
and anxious mood; blunted and nervous affect; exaggerated 
startle response; logical thoughts; occasional suicidal and 
homicidal ideations, without plan or intent; no 
hallucinations or delusions; memory grossly intact; low-
average intellectual functioning; and adequate judgment and 
insight.

While the Board acknowledges the veteran does have 
significant symptoms from his PTSD, including complaints of 
nightmares, difficulty sleeping, difficulty concentrating, 
intrusive thoughts about combat, and poor memory, these 
symptoms are clearly more analogous to those described in the 
currently assigned 50 percent disability rating.  As noted 
above, pursuant to Diagnostic Code 9411, PTSD is rated 50 
percent disabling when there is occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

While the veteran is shown to have intermittent episodes of 
suicidal ideation, the symptoms shown by his PTSD are not 
analogous to those warranting a 70 percent evaluation in this 
matter.  Specifically, the objective evidence does not show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  

Although he has difficulty socially, the record indicates 
that he lives with his girlfriend of many years and does have 
another friend.  As for his occupational impairment, the VA 
examination for PTSD, performed in January 2006, noted that 
he has been unable to work since 1986 due to a post service 
back injury.  Prior to his back injury, he reportedly 
functioned well at work.  

Based on all the evidence of record, to include all 
classifications by the examiners of the level of psychiatric 
impairment, the preponderance of the evidence of record does 
not show occupational and social impairment that meets the 
criteria for a rating in excess of 50 percent for the 
disability at issue at any time subsequent to September 27, 
2005.  Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim for an increased 
rating in excess of 50 percent for PTSD, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

An initial evaluation of 50 percent, but not higher, for 
PTSD, from September 27, 2005 through August 19, 2007, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  

An initial evaluation in excess of 50 percent for PTSD, since 
August 20, 2007, is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


